UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1902



S. YASMIN MANEKIA,

                                                         Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration Ap-
peals. (A-70-801-986)


Submitted:   May 16, 2000                    Decided:   May 25, 2000


Before WILKINS, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Beverly Yeskolski, HYDER & GALSTON, Norfolk, Virginia, for Peti-
tioner. David W. Ogden, Acting Assistant Attorney General, John J.
Andre, Senior Litigation Counsel, Anthony Wray Norwood, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Wash-
ington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     S. Yasmin Manekia, a native and citizen of India, appeals from

the decision and order of the Board of Immigration Appeals (Board)

denying her applications for asylum, withholding deportation, and

suspension of deportation.   We have reviewed the record and find

the Board correctly determined that Manekia did not meet the con-

tinuous presence requirement for suspension of deportation because

she failed to accrue seven years of continuous physical presence

prior to the initiation of deportation proceedings against her.

See Appiah v. INS, 202 F.3d 704 (4th Cir. 2000).   In her petition

for review, Manekia fails to raise the Board’s denial of her claims

for asylum and withholding deportation, and we therefore decline to

address those issues.

     For these reasons, we deny Manekia’s petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                   PETITION DENIED




                                2